DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/12/2021 and 01/19/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 112 and 117 objected to because of the following informalities: incorrect grammar. Claim 112, particularly, describes “wherein the plurality of different sensing systems includes at a three-dimensional (3D) optical imaging sensor and a wide FOV monocular camera,” however this makes no grammatical sense. For the purposes of compact prosecution, the examiner will interpret the “at a” as “at least a”, though it is unclear if the term “at least one of a” was instead intended. Claim 117 is similarly objected to. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 101-103, 108, 112-114 and 117 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kearns et al. (“Kearns”) (U.S. PG Publication No. 2016/0188977).

In regards to claim 1, Kearns teaches a sensor apparatus, comprising: 
	a plurality of different sensing systems comprising different types of imaging sensors (See ¶0075, 0086-0087, FIG. 3B and 4 wherein various elements imaging sensors are taught to be part of the system) configured to cooperatively track a leader (See ¶0079 wherein the robot may follow and track a person); and 
	a sensor module including a cover configured to encase the different types of imaging sensors and to couple to a vehicle (See ¶0075 wherein the imaging sensors are placed within cavities in order to reduce their interactions with the environment [e.g. snagging on people or objects] especially when moving or scanning such that no moving part extends beyond the envelop of the module body, also see ¶0082 in view of FIG. 4 wherein the torso body supports or houses the sensors).

In regards to claim 101, Kearns teaches the apparatus of claim 1, wherein the plurality of sensor systems comprises at least two sensor systems chosen from a group consisting of: 
	a three-dimensional (3D) stereoscopic imaging system (See ¶0072, 0086-0088); 
	a three-dimensional radar imaging system (See ¶0094); and 
	a wide-angle field-of-view (FOV) monocular imaging system (See ¶0110 and 0115 wherein sensors may include fisheye sensors as well as other wide-angled sensors).

In regards to claim 102, Kearns teaches the apparatus of claim 1, wherein the plurality of different sensing systems provides a plurality of fields of views including at least two overlapping fields of view (See ¶0080 in regards to overlapping fields and 0082 in regards to sensing along substantially the same directions in order to provide redundant sensing of the local environment for increased robust local perception).

In regards to claim 103, Kearns teaches the apparatus of claim 102, wherein the plurality of fields of view includes at least three overlapping fields of view (See ¶0080 in regards to overlapping fields and 0082 in regards to sensing along substantially the same directions in order to provide redundant sensing of the local environment for increased robust local perception).

In regards to claim 108, Kearns teaches the apparatus of claim 1, wherein the different types of imaging sensors include a three-dimensional (3D) radio imaging sensor (See ¶0094 in view of FIG. 3B) and a wide-angle field-of-view (FOV) monocular camera (See ¶0110 and 0115 wherein sensors may include fisheye sensors as well as other wide-angled sensors).

In regards to claim 112, Kearns teaches the apparatus of claim 1, wherein the plurality of different sensing systems includes at a three-dimensional (3D) optical imaging sensor (See ¶0072 and 0086-0088) and a wide FOV monocular camera (See ¶0110 and 0115 wherein sensors may include fisheye sensors as well as other wide-angled sensors).

In regards to claim 113, Kearns teaches the apparatus of claim 112, wherein the sensor module comprises: 
	a mounting frame (See ¶0084 and 0128 in view of FIG. 3B and 3C wherein the sensors are mounted onto the system);
	the 3D optical imaging system comprises: 
	a sensor system PCB (See ¶0085); and 
	a stereo camera coupled to the sensor system PCB (See FIG. 3C in view of 3B); 
	the wide angle FOV monocular camera (See ¶0110 and 0115 wherein sensors may include fisheye sensors as well as other wide-angled sensors), wherein the sensor system PCB and the wide angle FOV monocular camera couple to the mounting frame (See ¶0084 and 0128 in view of FIG. 3B and 3C wherein the sensors are mounted onto the system).

In regards to claim 114, Kearns teaches the apparatus of claim 1, wherein the plurality of different sensing systems includes at a three-dimensional (3D) optical imaging system (See ¶0072, 0086-0088) and a 3D radio imaging system (See ¶0094).

In regards to claim 117, Kearns teaches the apparatus of claim 1, wherein the plurality of different sensing systems includes at a three-dimensional (3D) optical imaging system (See ¶0072, 0086-0088), a 3D radio imaging system (See ¶0094), and a wide-angle field-of-view (FOV) monocular imaging system having a wide angle FOV monocular camera (See ¶0110 and 0115 wherein sensors may include fisheye sensors as well as other wide-angled sensors).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 104 and 107 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kearns et al. (“Kearns”) (U.S. PG Publication No. 2016/0188977) in view of Neumeier et al. (“Neum”) (U.S. PG Publication No. 2019/0379467) and Aoki et al. (“Aoki”) (U.S. PG Publication No. 2016/0231417).

In regards to claim 104, Kearns fails to teach the apparatus of claim 1, wherein: the plurality of different sensing systems includes a three-dimensional (3D) radio imaging system comprising at least one 3D radio imaging sensor comprising at least one antenna, and the cover includes a radome area.
	In a similar endeavor Neum teaches the plurality of different sensing systems includes a three-dimensional (3D) radio imaging system comprising at least one 3D radio imaging sensor comprising at least one antenna (See ¶0038).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Neum into Kearns because it allows for radio imaging through a system as described in ¶0038.
	In a similar endeavor Aoki teaches the cover includes a radome area (See ¶0204).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Aoki into Kearns because it allows for the radar waves to be freely determined towards a given direction as described in ¶0204.

In regards to claim 107, Kearns fails to teach the apparatus of claim 104, wherein the 3D radio imaging system comprises a radar PCB comprising the at least one antenna disposed in parallel to the radome area of the cover.
	In a similar endeavor Aoki teaches wherein the 3D radio imaging system comprises a radar PCB comprising the at least one antenna disposed in parallel to the radome area of the cover (See ¶0204).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Aoki into Kearns because it allows for the radar waves to be freely determined towards a given direction as described in ¶0204.

Claim(s) 105 and 106 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kearns et al. (“Kearns”) (U.S. PG Publication No. 2016/0188977) in view of Neumeier et al. (“Nem”) (U.S. PG Publication No. 2019/0379467) and Aoki et al. (“Aoki”) (U.S. PG Publication No. 2016/0231417), in further view of Chadaga et al. (“Chadaga”) (U.S. PatentNo. 10,405,196).

In regards to claim 105, Kearns fails to teach the apparatus of claim 104, wherein a field of view of the at least one 3D radio imaging sensor is between 90 degrees and 180 degrees.
	In a similar endeavor Chadaga teaches wherein a field of view of the at least one 3D radio imaging sensor is between 90 degrees and 180 degrees (See col. 3, li. 61 – col. 4, li. 15).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Chadaga into Kearns because it allows for a variety in viewing angles as seen in col. 4, li. 2-4.

In regards to claim 106, Kearns teaches the apparatus of claim 105, wherein a field of view of the at least one 3D radio imaging sensor is about 160 degrees.
	In a similar endeavor Chadaga teaches wherein a field of view of the at least one 3D radio imaging sensor is about 160 degrees (See col. 3, li. 61 – col. 4, li. 15).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Chadaga into Kearns because it allows for a variety in viewing angles as seen in col. 4, li. 2-4.

Claim(s) 109 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kearns et al. (“Kearns”) (U.S. PG Publication No. 2016/0188977) in view of Aoki et al. (“Aoki”) (U.S. PG Publication No. 2016/0231417).

In regards to claim 109, Kearns teaches the apparatus of claim 108, wherein the sensor module comprises the 3D radio imaging system comprises a radar PCB comprising at least one antenna.
	In a similar endeavor Aoki teaches wherein the sensor module comprises the 3D radio imaging system comprises a radar PCB comprising at least one antenna (See ¶0204).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Aoki into Kearns because it allows for the radar waves to be freely determined towards a given direction as described in ¶0204.

Claim(s) 115 and 118 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kearns et al. (“Kearns”) (U.S. PG Publication No. 2016/0188977) in view of Neumeier et al. (“Neum”) (U.S. PG Publication No. 2019/0379467).

In regards to claim 115, Kearns teaches the apparatus of claim 114, wherein the sensor module comprises: 
	a mounting frame (See ¶0084 and 0128 in view of FIG. 3B and 3C wherein the sensors are mounted onto the system); 
	the 3D radio imaging system comprises a radar PCB (See ¶0086, 0094 and 0085); and 
	the 3D optical imaging system comprises: 
	a sensor system PCB (See ¶0085); 
	a stereo camera coupled to the sensor system PCB (See ¶0084-0085 and 0128 in view of FIG. 3B and 3C wherein the sensors are mounted onto the system).
	Kearns, however, fails to teach the 3D radio imaging system comprises a radar PCB comprising at least one antenna.
	In a similar endeavor Neum teaches the 3D radio imaging system comprises a radar PCB comprising at least one antenna (See ¶0038).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Neum into Kearns because it allows for radio imaging through a system as described in ¶0038.

In regards to claim 118, Kearns teaches the apparatus of claim 117, wherein the sensor module comprises: 
	the 3D radio imaging system comprises a radar PCB (See ¶0086, 0094 and 0085); and 
	the 3D optical imaging system comprises: 
	a sensor system PCB (See ¶0085); and 
	a stereo camera coupled to the sensor system PCB (See ¶0084-0085 and 0128 in view of FIG. 3B and 3C wherein the sensors are mounted onto the system).
	Kearns, however, fails to teach the 3D radio imaging system comprises a radar PCB comprising at least one antenna.
	In a similar endeavor Neum teaches the 3D radio imaging system comprises a radar PCB  comprising at least one antenna  (See ¶0038).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Neum into Kearns because it allows for radio imaging through a system as described in ¶0038.

Allowable Subject Matter
Claims 110, 111, 116 and 119 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO NAVAS JR
Primary Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Primary Examiner, Art Unit 2483